DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing mechanism” of claims 4, 23, 31, and 40, “archwire cradle securement” in claims 15, 26 and 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, where the “biasing mechanism” is interpreted as any suitable type and/or number of components, or biasing members, that directly or indirectly provide the biasing, urging, and/or forces suitable examples being springs, elastomeric members, and/or resilient members  as disclosed on page 22 line 22-page 23 line 2 of the specification and  “archwire cradle securement” is interpreted as a spring pin as disclosed on page 21, lines 13-14 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-2, 4, 8-13, 15-17, and 21-43 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claims 1, 21, 29, and 38 disclose Bindayel (US 2017/0128167), a bracket base (base 222) configured to be coupled to a patient's tooth (par 33 discloses the back surface 230 which is configured to be attached to a tooth);
 an archwire cradle (pivotable module 224) pivotally coupled to the bracket base and configured to pivot about a cradle axis between a range of pivot positions (par 33-34 discloses the pivoting attachment to the base 222) , the archwire cradle (224) including an elongate archwire passage (space 248 located between upper module 226 and lower module 228 which is disclosed as being allowable of an arch wire 280 to pass, see par 48) that (i) is sized to receive an archwire during orthodontic use of the orthodontic bracket assembly (see par 48), and (ii) includes an inlet  through which the archwire is selectively inserted into the elongate archwire passage (entrance of space 24, see figure 3A ); 
a pivot-adjusting drum (gear 260) that is rotationally coupled to the bracket base for rotational movement relative to the bracket base about an adjustment axis in response to an adjustment force imparted to the pivot-adjusting drum (see figure 5 and 6B, where the axis of adjustment is disclosed in par 39-40 where it pivots around a central axis of the gear), wherein the adjustment axis is transverse to the cradle axis (see figure 6B, the lines of the pivoting directions of the cradle are seen in figure 6B and the rotation of the gear 260 is perpendicular); and 

However, Bindayel and the prior art of record fail to disclose or render obvious the pivot-adjusting drum includes a ramped surface, and the adjustment driver includes an arm that extends from the archwire cradle, wherein the arm contacts and moves along the ramped surface in one of a clockwise pivot direction and a counter-clockwise pivot direction in correspondence with the adjustment force imparted to the pivot adjusting drum, wherein the arm is configured to pivot the archwire cradle in correspondence with the arm moving along the ramped surface, and wherein the pivot-adjusting drum includes the ramped surface as a helical segment that encircles the adjustment axis  (claim 1), the arm contacts and moves along the ramped surface in one of a clockwise pivot direction and a counter-clockwise pivot direction in correspondence with the adjustment force imparted to the pivot-adjusting drum, and wherein the ramped surface includes a race that extends along the ramped surface, and the arm includes a race interface that is configured to contact and move along the race (claim 21), the pivot-adjusting drum includes a ramped surface, and the adjustment driver includes an arm that extends from the archwire cradle, wherein the arm contacts and moves along the ramped surface in one of a clockwise pivot direction and a counter-clockwise pivot direction in correspondence with the adjustment force imparted to the pivot-adjusting drum, and wherein the ramped surface is a ramped slide surface, and the arm is a slide arm that is configured to contact and slide along the ramped slide surface . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772